Name: 96/327/Euratom, ECSC, EC: Commission Decision of 23 April 1996 adjusting the weightings applicable from 1 September 1994 to the remuneration of officials of the European Communities serving in third countries
 Type: Decision
 Subject Matter: monetary economics;  cooperation policy;  personnel management and staff remuneration;  executive power and public service;  EU institutions and European civil service
 Date Published: 1996-05-24

 Avis juridique important|31996D032796/327/Euratom, ECSC, EC: Commission Decision of 23 April 1996 adjusting the weightings applicable from 1 September 1994 to the remuneration of officials of the European Communities serving in third countries Official Journal L 126 , 24/05/1996 P. 0056 - 0057COMMISSION DECISION of 23 April 1996 adjusting the weightings applicable from 1 September 1994 to the remuneration of officials of the European Communities serving in third countries (96/327/Euratom, ECSC, EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities,Having regard to the Staff Regulations of the Officials of the European Communities and the conditions of employment of other servants of the Communities laid down by Regulation (EEC, Euratom, ECSC) No 259/68 (1), as last amended by Regulation (EC, Euratom, ECSC) No 2963/95 (2), and in particular the second paragraph of Article 13 of Annex X thereto,Whereas, pursuant to the first paragraph of Article 13 of Annex X to the Staff Regulations, Council Regulation (Euratom, ECSC, EC) No 577/96 (3) laid down the weightings to be applied from 1 July 1994 to the remuneration of officials serving in third countries, payable in the currency of their country of employment;Whereas the Commission has made a number of adjustments to these weightings in recent months, pursuant to the second paragraph of Article 13 of Annex X to the Staff Regulations (4);Whereas some of these weightings should be adjusted with effect from 1 September 1994 given that the statistics available to the Commission show that in certain third countries the variation in the cost of living measured on the basis of the weighting and the corresponding exchange rate has exceeded 5 % since weightings were last laid down,HAS DECIDED AS FOLLOWS:Sole Article With effect from 1 September 1994 the weightings applicable to the remuneration of officials serving in third countries payable in the currency of their country of employment are adjusted as shown in the Annex.The exchange rates for the calculation of such remuneration shall be those used for implementation of the general budget of the European Union for the month preceding the date referred to in the first paragraph.Done at Brussels, 23 April 1996.For the CommissionHans VAN DEN BROEKMember of the Commission(1) OJ No L 56, 4. 3. 1968, p. 1.(2) OJ No L 310, 22. 12. 1995, p. 1.(3) OJ No L 83, 2. 4. 1996, p. 1.(4) OJ No L 20, 26. 1. 1996, p. 67 to 76.ANNEX >TABLE>